DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.
Claims 53, 57, 59, 60, 68, and 72 have been amended. Claims 77-88 have been added. Claims 1-52 and 73 have been canceled. Claims 53-72 and 74-88 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/21 was filed after the mailing date of the Notice of Allowance on 12/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Schmidt et al. (WO 2014/074905 A1, published May 15, 2014). Schmidt et al. disclose IL-6 antibodies; however, the prior art IL-6 antibodies do not comprise the VH CDR1 sequence set forth in SEQ ID NO: 31 and the VH CDR2 sequence set forth in SEQ ID NO: 32. Thus, the prior art does not teach or suggest an IL-6 antibody comprising the heavy chain CDR sequences set forth in SEQ ID NOs: 31-33 and light chain CDR sequences set forth in SEQ ID NOs: 34-36. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 53-72 and 74-88 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646            

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646